715 N.W.2d 72 (2006)
475 Mich. 878
Julie A. MALLISON, Plaintiff-Appellant,
v.
Randy SCRIBNER and Dorothie Ruth Lack, a/k/a Dorothie Ruth Graves, Defendants-Appellees.
Docket No. 130225, COA No. 253668.
Supreme Court of Michigan.
June 7, 2006.
On order of the Court, the motion to strike the application for leave to appeal is DENIED. The application for leave to appeal the November 17, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Gogebic Circuit Court for further proceedings. The Court of Appeals and the Gogebic Circuit Court erred in finding, as a matter of law, that as a result of plaintiff's impaired ability to function due to the influence of intoxicating liquor, she was 50% or more the cause of the accident that resulted in her injuries and that she is barred from recovery under MCL 600.2955a(1).